Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Objection
The specification is objected to because on page 27, in the heading on the third line, it appears that a part of a word has been cut off.  Appropriate correction is required.

 Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a) It is unclear what distinction (if any) would be between “(3) wire drawing” and “(9) wire-drawing” as recited in this claim.
	b) The scope of the term “conventional” extrusion in this claim is unclear, i.e. it is uncertain what specific forms of extrusion Applicant intends to include or exclude by use of the word “conventional”.
	c) The claim is directed to methods of “plastic deforming”.  However, “(14) tempering” is merely a form of heat treatment and not of deforming.

		  	   Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,557,182. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘182 claims are directed to a method that includes i) plastic deforming, ii) texturing (in the instant claims) or orienting (in the ‘182 claims) of a martensitic phase, and iii) a change in thermal expansion coefficient resulting from plastic deforming.  The presently claimed method is performed on certain iron-base materials, including materials as recited in the last five lines of claim 5 of the ‘182 patent.  The specific plastic deforming methods recited in instant claim 2 are also recited in claims 6 and 8 of the ‘182 patent.  With respect to claim 3, while the ‘182 claims do not specifically recite the range recited in the instant claim, i) coefficients within the claimed range are clearly within the scope of the patented claims and ii) in general the mere recitation of a numerical parameter in an otherwise known process does not confer patentability of a claim directed to that process.  The directions of texturing recited in instant claim 4 are identical to the directions of orienting in claim 9 of the ‘182 patent.
Given the substantial overlap in the method steps performed, the material upon which those steps are performed, and the results achieved by those steps in the two sets of claims, a method as defined in the instant claims is considered to be nothing more than an obvious variant of the method recited in the ‘182 claims.

				 

 Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  None of this art, whether taken alone or in any combination, would disclose or render a method as defined in claim 1 obvious to one or skill in the art.  Harner et al. (U.S. Patent 5,066,886) is directed to an article formed of two portions with different coefficients of thermal expansion, formed at least in part by stress induced martensitic transformation.  Sato et al. (U.S. Patent 6,221,183) does not disclose a method performed on a material which prior to plastic deformation comprises a martensitic phase as required by the instant claims.  With respect to U.S. Patent 11,286,549, the claims of that patent are limited to methods performed on certain alloys outside the scope of the instant claims.
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        August 30, 2022